Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 6/21/22. As directed by the amendment, claims 1, 4, 7, and 14-16 have been amended, claim 13 have been canceled, and no claims have been added. Thus, claims 1-12 and 14-20 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-6, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer Ingelheim (CN 1921949A, hereafter referred to as “Boehringer”) in view of Benstead (2007/0252022).
Regarding claim 1, Boehringer discloses an apparatus suitable for pressurized liquid transfusion (Fig. 6), comprising: a casing including a channel for routing a liquid from a pressured source (Fig. 6, casing 65 has a channel for routing liquid as represented by the arrows); a receptacle including an internal volume (Fig. 6, clamp 1 has an internal volume), the receptacle further includes an inlet opening and an outlet opening smaller in dimension than the inlet opening (Fig. 6, the lower opening of the clamp 1 (outlet) is smaller than the upper opening of the clamp 1 (inlet)), wherein the inlet opening is at a high pressure end, and the outlet opening is at a low pressure end where the liquid exits (Fig. 6, liquid at the upper end of the drawing is at high pressure, whereas liquid and the lower end of the drawing is at low pressure); a cap for covering the inlet opening (Fig. 6, phase fitting 9), the cap further includes a through hole for the liquid to enter the internal volume of the receptacle (Fig. 6, phase fitting 9 has a through hole); a nozzle accommodated by the receptacle (Fig. 6, jet member 5) and including an outer perimeter and an internal, narrowing nozzle bore fluidly connecting the inlet opening and the outlet opening of the receptacle (Fig. 6 depicts the jet member 5 as having an outer perimeter and a nozzle bore that tapers); an elastomeric ring holding the nozzle (Fig. 6, elastic molding 4), the elastomeric ring is accommodated by the receptacle and includes an internal contour in contact with the outer perimeter of the nozzle (Fig. 6, the internal, circular surface of the elastic molding 4 is in contact with the outer perimeter of jet member 5); and a check nut engageable with the casing (Fig. 6, lock nut 62 is engageable with the casing 65), wherein the elastomeric ring is tensioned to receive the nozzle (Pg. 5, [005] and [007], disclose that the width of the groove in the elastic molding is smaller than the diameter of the width of the nozzle, wherein the elastic molding must be tensioned in order to receive the nozzle within it), wherein when the casing and the check nut are engaged, the cap presses towards the receptacle and a proper seal is created between the elastomeric ring, the nozzle and the cap such that: (i) the liquid will be directed from the pressured source via the casing towards the nozzle in a controlled manner, and (ii) the liquid is prevented from leaving the receptacle except from the outlet opening (Pg. 3, [010], describes such a pressure seal), wherein the nozzle and the elastomeric ring occupy the internal volume except for at least a void at the inlet end of the nozzle (Fig. 6, dead volume 63).
Boehringer does not disclose that a height of the elastomeric ring is greater than that of an inner wall of the receptacle.
However, Benstead teaches a fluidic sealing arrangement comprising a seal ring sitting within a receptacle, wherein the height of the seal ring is greater than that of an inner wall of the receptacle (Figs. 4-5, seal ring 3 sits within a seat of central conduit 6, wherein the seal ring 3 has a height that is greater than the height of the seat in which it sits as depicted in annotated Fig. 4 below). Benstead additionally teaches that the seal 3 is compressed consistently to form a fluidic seal ([0047]), wherein Fig. 3 depicts the surfaces on both sides of the seal 3 as flat surfaces.

    PNG
    media_image1.png
    164
    575
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing ring of Boehringer to have a height greater than that of the inner wall of the receptacle by a predetermined height that is diminished when a flat surface of an opposing cap compresses the sealing ring as taught by Benstead in order to ensure a consistent, even seal within the nozzle. In such a modified device, the surface of the phase fitting 9 facing the elastic molding 4 of Boehringer would be flat, while the height of the elastic molding 4 would extend past the clamp 1 in the unassembled state. Upon assembly, the phase fitting 9 would then press down upon the portion of the elastic molding 4 that extends past the clamp 1 to form a seal.
	Regarding claim 2, the modified device of Boehringer has a width of the internal contour of the elastomeric ring as smaller than a width of the nozzle, and the elastomeric ring is tensioned such that the internal contour is stretched to receive the nozzle (Boehringer, Pg. 5, [005] and [007], disclose that the width of the groove in the elastic molding is smaller than the diameter of the width of the nozzle, wherein the elastic molding must be tensioned in order to receive the nozzle within it).
	Regarding claim 3, the modified device of Boehringer has the elastomeric ring including an inlet and an outlet (Boehringer, Fig. 6, elastic molding 4 has an inlet and an outlet), and the elastomeric ring is tensioned along a direction perpendicular to the direction from the inlet to the outlet (Boehringer, Pg. 5, [005] and [007], disclose that the width of the groove in the elastic molding is smaller than the diameter of the width of the nozzle, wherein the elastic molding must be tensioned in a direction perpendicular to the axis of the inlet and outlet in order to receive the nozzle within it).
	Regarding claim 4, the modified device of Boehringer has a Shore hardness of the elastomeric ring between about 70 HD and 90 HD (Boehringer, Pg. 2, [009], discloses that the material of the elastic molding 4 may be natural rubber or silicone rubber. This is the same material as disclosed by the applicant, whereby the hardness would be the same), at a working pressure of at least 130 bar (Boehringer, Pg. 5, [0010], discloses pressures at 650 bar).
	Regarding claim 5, the modified device of Boehringer has a diameter of an outer contour of the elastomeric ring as larger than an internal diameter of the receptacle, and the elastomeric ring is compressed to fit into the internal volume of the receptacle (Boehringer, Pg. 5, [004] and [005], disclose the diameter of the elastomeric ring as larger than the inner diameter of the receptacle (clamp), whereby compression of the elastomeric ring must take place for the elastomeric ring to fit within the receptacle).
	Regarding claim 6, the modified device of Boehringer has the proper seal as a liquid tight seal (Boehringer, Pg. 3, ln. [010], discloses a liquid tight seal).
	Regarding claim 11, the modified device of Boehringer has the cap as not extending into the internal volume of the receptacle (Benstead, Fig. 4, depicts that the cap above the seal 3 does not extend into the internal volume of the seat in which seal 3 sits. In the modified device of Boehringer, the phase fitting 9 would similarly have a flat surface (i.e. no protrusion 11) that does not extend into the internal volume of clamp 1).
	Regarding claim 12, the modified device of Boehringer has part of the outer perimeter of the nozzle not in contact with the elastomeric ring (Boehringer, Fig. 6, depicts the jet member 5 as being higher than the elastic molding 4, whereby part of the outer perimeter of the jet member 5 would not be in contact with the elastic molding).
Regarding claim 14, the modified device of Boehringer does not disclose that a height of the elastomeric ring is greater than that of an inner wall of the receptacle by no more than 35%.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the height of the elastomeric ring to be greater than that of an inner wall of the receptacle by no more than 35%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
	Regarding claim 15, the modified device of Boehringer has the elastomeric ring as equal in height with that of the receptacle when the casing and the check nut are engaged (In the modified device, the compression between the casing and the check nut would compress the elastomeric ring height as taught by Benstead to be equal to the height of the receptacle wall).
	Regarding claim 17, the modified device of Boehringer has a contacting area between the elastomeric ring and the outer perimeter of the nozzle as smaller than that between the elastomeric ring and an inner wall of the receptacle (Boehringer, Fig. 6, the outer perimeter of the elastic molding 4 is of a much larger area than the area of the circular wall of the through hole of the elastic molding 4, whereby the contact area between the elastomeric ring and the receptacle would be larger than the contact area between the elastomeric ring and the nozzle).
5.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer in view of Benstead.
	Regarding claim 7, the modified device of Boehringer does not have the average peak-valley distance difference between the elastomeric ring and the nozzle to be between about 0.12 and 0.019 micron.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify average peak-valley distance difference between the elastomeric ring and the nozzle to be about 0.12-0.019 micron, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
	Regarding claim 16, the modified device of Boehringer does not have the void as about 0.8% to 1.2% of the internal volume. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the void size such that the void is about 0.8% to 1.2% of the internal volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
6.	Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer view of Benstead, as applied to claim 1, and further in view of Bierman et al (2010/0022962).
	Regarding claim 8, the modified device of Boehringer does not have the nozzle and the elastomeric ring respectively including a processed surface, and the processed surfaces of the nozzle and the elastomeric ring are in direct contact.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the surfaces of the nozzle and the elastomeric ring of the modified device of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman to increase the friction between the components of the device to better keep the components fixed together during use.
	Regarding claim 9, the modified device of Boehringer does not have at least part of the elastomeric ring being processed at either one or both of its internal contour and its upper surface facing the cap.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the surfaces of the elastomeric ring of the modified device of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman to increase the friction between the elastomeric ring and other components to better keep the components fixed together during use.
	Regarding claim 10, the modified device of Boehringer has parts of the processed elastomeric ring in contact with at least a portion of the cap and a portion of the outer perimeter of the nozzle (Bierman, [0067], teaches processing of surfaces, wherein the modified device would have the processed surfaces of the elastomeric ring to be in contact with both the cap and the nozzle. Having such processing on surfaces of the elastomeric ring that contact other components would help keep the components fixed together during use).
Regarding claim 18, the modified device of Boehringer does not have a surface of the internal contour of the elastomeric ring as applied with friction-increasing treatment such that a static friction between the elastomeric ring and the nozzle is at least 11 newton.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with an adhesion layer to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of the modified device of Boehringer to have an adherence-enhancing layer as taught by Bierman to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
The modified device of Boehringer does not disclose the strength of the static friction between the elastomeric ring and the nozzle.  However, static friction strength of 11 Newtons is considered an obvious optimization of parameters to one of ordinary skill in the art before the effective filing date of the claimed invention. A goal of the modified device of Boehringer would be to have the elastic molding 4 and the jet member 5 fixed together throughout use of the device, wherein the magnitude of static friction required to achieve this goal would be determined through routine optimization.
Regarding claim 19, the modified device of Boehringer does not have an interface layer between the internal contour of the elastomeric ring and the outer perimeter of the nozzle such that air is expelled from therebetween.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with an adhesion layer to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of the modified device of Boehringer to have an adherence-enhancing layer as taught by Bierman to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use. The application of an adhesion would displace air that is located between the elastic molding and the jet member.
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boehringer in view of Benstead, as applied to the rejection of claim 1 above, in view of Kladders et al (2004/0164186).
	Regarding claim 20, the modified device of Boehringer does not have that the apparatus is disposed in an aerosolizer comprising: a housing having a pump chamber coupled to a spring chamber, and the spring chamber includes a spring coupled to the housing, and the spring can be tensioned via rotation of the housing, wherein the apparatus is disposed in the pump chamber; a storage container for holding the liquid encompassed by the spring chamber, wherein the liquid is transferred from the storage container, via a tube, into the pump chamber ready to be aerosolized, wherein when the spring is untensioned by a release mechanism, the liquid is forced through the apparatus and transfused into aerosol.
	However, Kladders teaches such an aerosolizer (Fig. 1A), wherein the aerosolizer has a similar seal as the applicant (see Figs. 2A-2B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the modified device of Boehringer inside of the aerosolizer taught by Kladders to provide an inhaler with a seal that does not allow leakage.
Response to Arguments
8.	Applicant’s arguments filed on 6/21/22 with respect to claim 1 on Pages 8-10 and regarding Boehringer alone not disclosing “wherein a height of the elastomeric ring is greater than that of an inner wall of the receptacle” have been considered, and are persuasive. The Examiner agrees that Boehringer does not disclose this feature.
9.	Applicant’s arguments with respect to claim 1 on Page 13 and regarding there being no motivation to combine Boehringer with Benstead have been considered, but are not persuasive. The applicant argues that Boehringer and Benstead solve different problems because the two devices operate at different pressures and Benstead does not encounter large fluidic pressure fluctuation. However, the 103 rejection over Boehringer in view of Benstead does not change the material composition of the components or the operating pressure of Boehringer’s device. The only modification being made is the replacement of the protrusion 11 of Boehringer with a taller elastic molding 4 that has a height that extends past the clamp 1. Benstead teaches that such a seal configuration provides for a consistent compression on the seal (Benstead, [0047]). A consistent compression on the seal would provide for better structural integrity of the seal and provide even wear on the seal over time. Furthermore, there is no reason to believe that such a seal configuration in the device of Boehringer with the same subcomponents and the same materials would not be able to handle the operating pressures that the device of Boehringer is designed for.
10.	Applicant’s arguments with respect to claim 1 on Page 14 and regarding there being no reasonable expectation of success in yielding an aerosolizer with a proper seal based on Boehringer and Benstead have been considered, but are not persuasive. Applicant argues that Boehringer’s use of the ring-shaped protrusion 11 creates uniformly distributed internal stress in the elastic molding to permit a proper seal and that the combination of Boehringer and Benstead could not meet this goal. However, Benstead teaches that the seal configuration (i.e. the seal having a height greater than the height of the wall of the seat in which the seal sits) provides consistent compression to the seal (see Benstead, [0047]). This “consistent compression” would provide for a uniform internal stress in the elastic molding that would permit a proper seal within the device of Benstead.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785